Citation Nr: 1742973	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-36 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, for status-post partial gastrectomy, peptic ulcer disease (PUD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2013 and September 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2015 and November 2016, at which times it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's status-post gastrectomy, peptic ulcer disease had symptom combinations that were productive of moderate impairment including persistent recurrent epigastric distress, abdominal pain, episodes of nausea without vomiting, anemia, fatigue, bloating and stable weight.

2.  The Veteran's combined disability rating is 20 percent, and his service-connected disability does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for status-post partial gastrectomy, peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The VA provided the Veteran with a notice letter in January 2013, November 2015, and March 2016.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded a VA examination in February 2013.  As such, the Board will proceed to the merits of the appeal.

Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's PUD is currently assigned a 20 percent rating under DC 7305.  Under DC 7305, a 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A higher 40 percent rating is assigned for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The term "substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained for three months or longer. The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  In addition, the term "inability to gain weight" means that there has been substantial weight loss with an inability to regain it despite appropriate therapy, and "baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2016).

The examiner in February 2013 noted symptoms of abdominal discomfort and bloating in mid abdomen around the umbilicus area.  It was further noted that his appetite was good and he maintained his weight.  He also did not have nausea, vomiting, diarrhea, hematemesis, or melena.  He had four or more recurring episodes that were not severe and lasted for a duration of about one to nine days.  Laboratory examination of the Veteran's blood disclosed hemoglobin of 13.2 and hematocrit of 39.2 and no anemia was found.  The service-connected digestive disorder was not noted to impact his ability to work.  Additionally, there were no incapacitating episodes associated with the Veteran's PUD, and no such episodes are documented within his outpatient treatment records.  2/5/2013 VA Examination.

At his hearing in July 2016, the Veteran reported symptoms of fatigue, swelling in the stomach, tightness in stomach, thirst, and dry heaving without vomiting.  He reported that he did not weigh himself regularly, but he believed he maintained a regular weight.  He also stated that he took no prescribed or over-the-counter medications for his PUD.  7/18/2016 Hearing Testimony.

In January 2014, the Veteran complained of lower abdominal pain.  He reported that he underwent surgical repair for an inguinal hernia and had a healed midline abdominal incision.  He denied weight changes, appetite changes, diarrhea, or constipation.  His weight was 198 at that time.  He also denied hematochezia, melena, nausea or vomiting.  VA treatment records note a history of anemia in July 2016, but are not clear if it is a current issue or resolved.  He complained of nausea, but no vomiting.  His weight was 202 pounds at that time.  As noted above, no incapacitating episodes are documented within his outpatient treatment records.  11/21/2016 CAPRI, at 13, 49.  

The best evidence available for the Veteran's baseline weight is from August 2000, when he weighed 179 pounds.  The Veteran's weight at the time of his February 2013 VA examination was 202 pounds.  At a previous VA examination in May 2004 relating to his PUD, he was 191 pounds.  He has also denied weight change during VA treatment.  At his 2016 hearing, it was noted that he weight was regular.  The Board finds that this foregoing evidence indicates that he has not had weight loss in accordance with 38 C.F.R. § 4.112.  5/24/2004 VA Examination; 8/23/2000 Medical Treatment Record-Government Facility, at 3; 11/21/2016 CAPRI, at 13.

The Board finds the evidence weighs against a disability picture more nearly approximated as moderately severe.  38 C.F.R. §§ 4.3, 4.7.  As described in the previous paragraph, the Veteran does not have weight loss as defined by regulation.  Additionally, the 2013 VA examination report specifically found and the VA treatment records do not reflect incapacitating episodes.  The Board acknowledges the symptoms associated with the Veteran's peptic ulcer disease, which includes recurrent epigastric distress, abdominal pain, episodes of nausea without vomiting, fatigue and bloating.  However, these symptoms and the impairment that they cause are compensated by the currently assigned 20 percent rating.  


TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran's only service-connected disability is status-post partial gastrectomy, peptic ulcer disease (PUD).  This is rating as 20 percent disabling since August 23, 2000.  See 38 C.F.R. § 4.25.  Therefore, he does not meet the schedular requirements for TDIU per 38 C.F.R. § 4.16(a).  

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.    

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the evidence does not show that the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).  

The Veteran stated that due to his health condition, he got very tired.  He said he was not able to hold an eight hour job, but was required to drive for ten hours at a time as a truck driver.  He indicated that his doctor told him he would not have the energy to drive eight hours at a time and that he also told him that he would be unable to pass the DOT physical to keep his commercial driver's license.  2/28/2013 VA 21-4138 Statement in Support of Claim; 12/27/2013 VA 9 Appeal to Board of Appeals.

In November 2015 and March 2016, the Veteran was sent notice letters regarding the TDIU matter and was requested to complete a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  However, this form was not completed by the Veteran.  Although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street and his cooperation is required for proper development of his claim.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Nonetheless, there is sufficient information to make a determination and the Board will address the matter based on the relevant evidence of record.  

The Veteran had an assessment for Vocational Rehabilitation and Employment (VRE) services in February 2010.  He reported completing fifth grade (it was later noted that the Veteran graduated from high school (and a transcript was requested)) and having low educational scores.  He reported working as a truck driver from 1990 to 2009.  The impression was that the Veteran would be able to work well with others.  He was found not to have a serious employment handicap.  Further evaluation was needed and other vocations were discussed.  However, the Veteran did not complete his evaluation or show up to a scheduled appointment and his claim for VRE was suspended.  2/9/2016 Education-General, at 6, 13, 29-30.

In his application for Social Security Administration (SSA) disability benefits, the Veteran reported an occupational history of being a truck driver and he reported that he stopped working in December 2009.  In June 2012, an Administrative Law Judge found the Veteran's disabilities were not found that the Veteran was not disabled under two section of the Social Security Act.  It was noted that the Veteran had severe impairment from status post injury to the left arm.  Additionally, the Board considers as another factor for consideration that the SSA decision find the Veteran to be less than credible due to several inconsistencies in his reporting.  This determination also included consideration non-service connected disabilities of hypertension, osteoarthritis of the left knee.  Specifically, it was determined that the Veteran's impairments, to include his peptic ulcer and left arm restrictions, did not prevent him from performing work as a truck driver.  11/27/2015 Medical Treatment Records-Furnished by SSA, at 5-11, 17, 44

The VA examiner in February 2013 evaluated the symptoms associated with his PUD and determined that the Veteran's disability did not impact his ability to work.  2/5/2013 VA Examination, at 9.

The Board notes the Veteran's claim that his doctor told him he would not have the energy to drive for eight hours and that he would not be able to maintain his commercial driver's license.  In this regard, the Board notes that hearsay medical evidence, as transmitted by layperson, is considered, but the Board finds it to be of limited probative value.  Indeed, the connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Additionally, as noted in the SSA decision, the Veteran has been found to be less than credible in his report of activities and symptoms.  In any event, the information described by the Veteran was not found in a review of medical records.  In January 2013 and at his hearing in July 2016, the Veteran indicated that he received all his treatment at the VA and they are of record.  1/29/2013 VA 21-4238 Statement in Support of Claim; 7/18/2016 Hearing Testimony, at 8.

In light of the above, the Board finds that the weight of the evidence is against a finding that the Veteran's service-connected PUD disorder has precluded him from following or securing substantially gainful employment.  Indeed, as noted above, the SSA, VRE, and a VA examiner evaluated him and did not find that his PUD impacted his disability picture with regard to employment.

For all of these reasons, the Board finds that the requirements for TDIU have not been met.  See 38 C.F.R. § 4.16(b).  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Rating in excess of 20 percent, for status-post partial gastrectomy, peptic ulcer disease (PUD) is denied.

A TDIU is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


